CALPINE

 

SEVERANCE BENEFIT SUMMARY SHEET

 

 

Date:

2/27/2007

 

 

Name:

Jim Macias

 

 

Service/Hire Date:

5/10/00

 

 

Severance Period Eligibility*:

20.8 Weeks

 

 

Total Value of Base Salary Continuance*:

$199,996.16

 

 

Optional Benefits Continuance coverage ends*

11/30/07

 

 

Optional Outplacement Services*

24 Hours

 

 

Termination Date:

2/28/07

 

 

Signed General Release is due no later than:

4/14/07

 

 

HR Contact/

Phone Number:

 

Ed Pawkett

408-794-2411

 

 

 

* To be eligible for entire period/amount, General Release must be received by
Calpine.

 

 

 